     Case 1:20-cv-00092-DAD-BAM Document 81 Filed 04/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARBARA MACPHERSON-POMEROY,              No. 1:20-cv-00092-DAD-BAM
12                  Plaintiff,
13         v.                                  ORDER SETTING FURTHER STATUS
                                               CONFERENCE
14    NORTH AMERICAN COMPANY FOR
      LIFE AND HEALTH INSURANCE,
15
                    Defendant.
16
      NORTH AMERICAN COMPANY FOR
17    LIFE AND HEALTH INSURANCE,
18                  Counter Claimant,
19         v.
20    BARBARA MACPHERSON-POMEROY
21                  Counter Defendant.
22
      NORTH AMERICAN COMPANY FOR
23    LIFE AND HEALTH INSURANCE,

24                  Third-Party Plaintiff,

25         v.

26    DEBANEE MACPHERSON UDALL and
      MELANIE RODRIGUEZ,
27
                    Third-Party Defendants.
28


                                               1
     Case 1:20-cv-00092-DAD-BAM Document 81 Filed 04/16/21 Page 2 of 3


 1           On April 15, 2021, the Court held a telephonic status conference to discuss the status of

 2   this action and the status of third-party defendant Debanee MacPherson Udall’s attorney search.

 3   Counsel Devon McTeer appeared by telephone on behalf of plaintiff/counter defendant Barbara

 4   MacPherson-Pomeroy. Counsel Kaitlyn Luther appeared by telephone on behalf of

 5   defendant/counter plaintiff North American Company for Life and Health Insurance. Third-party

 6   defendant Debanee MacPherson Udall appeared in pro se. Third-party defendant Melanie

 7   Rodriguez did not appear.

 8           The Court and parties discussed the status of this action, including the motion of

 9   plaintiff/counter defendant Barbara MacPherson-Pomeroy for summary judgment of the third-

10   party interpleader complaint or partial summary judgment of the adverse claims to the life

11   insurance policy proceeds filed on March 31, 2021. The motion is noticed for hearing on May 4,

12   2021, before the district judge, and will be decided on the papers. (Docs. 76, 77.)

13           Third-party defendant Debanee MacPherson Udall reported her belief that she had found

14   counsel, but counsel was not yet available. Due to her continuing pro se status, the Court advised

15   Ms. Udall of the pending motion for summary judgment and notified her that unless a

16   continuance was sought and obtained from the district judge, any opposition to the motion for

17   summary judgment must be in writing and filed no later than fourteen (14) days prior to the May

18   4 hearing date. See Local Rule 230(c). A failure to file a timely opposition may be construed by

19   the Court as a non-opposition to the motion. Id. Additionally, the Court directed Ms. Udall’s

20   attention to Local Rule 260 (Fed. R. Civ. P. 56), available on the Court’s website, regarding
21   written oppositions to motions for summary judgment. The Court also directed Ms. Udall to the

22   Amended Scheduling Order, Docket No. 60, regarding the remaining pretrial deadlines in this

23   case.

24           Based on the status of this action, and in the interests of the administration of justice, the

25   Court sets a FURTHER TELEPHONIC STATUS CONFERENCE on May 19, 2021, at 9:30

26   AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The purpose of
27   the conference will be to address the status of this action and the status of Ms. Udall’s attorney

28   search. The parties shall appear at the conference by telephone with each party using the


                                                         2
     Case 1:20-cv-00092-DAD-BAM Document 81 Filed 04/16/21 Page 3 of 3


 1   following dial-in number and access code: dial-in number 1-877-411-9248; access code

 2   3219139.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2021                         /s/ Barbara   A. McAuliffe         _
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   3
